Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, 10 and 14-16, drawn to a composition comprising Lactobacillus planatarum CJLP17 strain deposited under accession No. KCCM12249P or a culture thereof and a cryoprotectant or an excipient.

Group II, claim(s) 17-25, drawn to a method for inhibiting a viral infection comprising administering an effective amount of a composition comprising Lactobacillus planatarum CJLP17 strain deposited under accession No. KCCM12249P or a culture thereof.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of Shim Seung Kyu et al (KR 20120064416; Chiel Bio. Co LTD. 6/19/12) Reference submitted by Applicants.  Chiel disclose a novel Lactobacillus plantarum CLP-1 strain that has the same characteristics as the claimed strain.  It is highly resistant to acid and bile, has antiviral activity and antibacterial activity and potentiates the immunity of cells and a In re Best, 195 USPQ 430.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   A “physiologically acceptable excipient” reads on water and therefore would be inherent in the preparation of the compositions.  
Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art of Shim Seung Kyu et al.  Accordingly, the inventions of groups I-II do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        6/2/21